Citation Nr: 1228569	
Decision Date: 08/20/12    Archive Date: 08/30/12

DOCKET NO.  05-06 544A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for bilateral hand arthritis.

2.  Entitlement to an increased evaluation for a low back disability, currently rated as 20 percent disabling.

3.  Entitlement to a total disability rating for compensation based on individual unemployability (TDIU).


REPRESENTATION

Veteran represented by:	James G. Fausone, Attorney-at-Law


WITNESS AT HEARING ON APPEAL

Veteran
ATTORNEY FOR THE BOARD

L. Durham, Counsel


INTRODUCTION

The Veteran served on active duty from April 1968 to April 1970, and from September 1970 to July 1975.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a March 2004 decision, which denied service connection for arthritis of the bilateral hands and continued the 20 percent evaluation assigned for service-connected low back disability.

In June 2007, a hearing was held before the undersigned sitting at the RO.  In November 2007, the Board remanded these issues for additional development.  

By a December 2008 determination, the Board denied the matters on appeal.  The Veteran appealed the Board's decision with respect to these issues to the United States Court of Appeals for Veterans Claims (Court).  In September 2009, the Court issued an order granting a September 2009 joint motion to remand (JMR) the appeal of these issues to the Board.  The appeal was returned to the Board for action consistent with the September 2009 JMR and Court order.  The Board again remanded these issues for further development in March 2010 and November 2010.

In reviewing the Veteran's appeal for an increased rating, the Board has not overlooked the holding of the Court in Rice v. Shinseki, 22 Vet. App. 447 (2009) (holding that claims for higher evaluations also include a claim for TDIU when the appellant claims he is unable to work due to a service connected disability).  The Board notes that the Veteran indicated at his June 2007 hearing that he is prevented from working due to his lower back disability and a shoulder disability.  Therefore, in consideration of Rice, the Board finds that the issue of entitlement to TDIU must be considered as being on appeal before the Board.
The issue of entitlement to TDIU is addressed in the REMAND portion of the decision below and is REMANDED to the VA RO.


FINDINGS OF FACT

1.  Arthritis of the bilateral hands was not demonstrated to a compensable degree within one year of discharge from active duty, and the most probative medical evidence of record does not show a bilateral hand disability to be etiologically related to a disease, injury, or event in service.

2.  The Veteran's service-connected low back disability is manifested by limitation of motion and complaints of pain, stiffness, weakness, lack of endurance, and fatigability.


CONCLUSIONS OF LAW

1.  Bilateral hand arthritis was not incurred in or aggravated by active service, and may not be presumed to have been incurred in or aggravated by service.  See 38 U.S.C.A. § 1110, 1112, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309 (2011).

2.  The criteria for an evaluation greater than 20 percent for service-connected low back disability have not been met.  38 U.S.C.A. § 1155 (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.321, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5237, 5238, 5242 (2011).







REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the Veteran's claims, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2011).

Under the VCAA, when VA receives a complete or substantially complete application for benefits, it is required to notify the claimant and his or her representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2011); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II), the Court held that VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; (3) that the claimant is expected to provide; and (4) request that the claimant provide any evidence in his or her possession that pertains to the claim.  The requirement of requesting that the claimant provide any evidence in his possession that pertains to the claim has been eliminated by the Secretary.  See 73 Fed. Reg. 23353 (final rule eliminating fourth element notice as required under Pelegrini II, effective May 30, 2008).  Thus, any error related to this element is harmless. 

VCAA letters dated in December 2003, March 2006, December 2007, and March 2008 fully satisfied the duty to notify provisions.  See 38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2009); 38 C.F.R. § 3.159(b)(1) (2011); Quartuccio, at 187.  The Veteran was aware that it was ultimately his responsibility to give VA any evidence pertaining to the claims.  These letters informed him that additional information or evidence was needed to support his claims, and asked him to send the information or evidence to VA.  See Pelegrini II, at 120-121.  Additionally, these letters described how disability ratings and effective dates were assigned.

The Board also concludes VA's duty to assist has been satisfied.  The Veteran's service treatment records and available, relevant VA and private medical records are in the file.  The Board notes that it was reported that the Veteran was scheduled to undergo back surgery on September 28, 2010, at the West Florida Medical Center.  Specifically, the Veteran's representative requested in an August 2010 statement that these records be obtained.  As such, this issue was remanded in November 2010 in order to obtain the recent private medical records pertaining to the Veteran's September 2010 spinal surgery.  The Veteran was sent a letter in March 2011 requesting that he submit these records or appropriate authorization so that VA may obtain these records.  The September 2010 private medical records were associated with the claims file.  However, these records reflect surgical procedures relating to the Veteran's cervical spine, not his lumbar spine.  As the Veteran has not identified any further records that he wishes for VA to obtain, the Board finds that all available records identified by the Veteran as relating to these claims have been obtained, to the extent possible.  The record contains sufficient evidence to make a decision on the claims.  VA has fulfilled its duty to assist.

With respect to claims for increased ratings, the duty to assist includes, when appropriate, the duty to conduct a thorough and contemporaneous examination of the Veteran.  See Green v. Derwinski, 1 Vet. App. 121 (1991).  In addition, where the evidence of record does not reflect the current state of the Veteran's disability, a VA examination must be conducted.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991); 38 C.F.R. § 3.327(a) (2011).

With regard to the Veteran's claim for an increased rating for his service-connected low back disability, the Veteran was provided an examination which addressed this claim most recently in May 2011.  There is no objective evidence indicating that there has been a material change in the severity of this service-connected disability since he was last examined.  See 38 C.F.R. § 3.327(a) (2011).  The duty to assist does not require that a claim be remanded solely because of the passage of time since an otherwise adequate examination was conducted.  See VAOPGCPREC 11-95.  The examiner reviewed the medical records, conducted the appropriate diagnostic tests and studies, and noted the Veteran's assertions.  The Board finds this examination report to be thorough and consistent with contemporaneous medical records.  Therefore, the examination in this case is adequate upon which to base a decision with regard to this claim. 

With regard to claims for service connection, the duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4)(i) (2011).  The Veteran was provided a VA examination for his claimed bilateral hand arthritis in February 2012.  The examiner reviewed the claims files, conducted the appropriate diagnostic tests and studies, and noted the Veteran's assertions.  The Board finds this examination report and opinion to be thorough, complete, and sufficient upon which to base a decision with regard to this claim.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).	

II.  Analysis

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case, the claim is denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Service connection may be established for disability resulting from personal injury suffered or disease contracted in line of duty in the active military, naval, or air service.  38 U.S.C.A. § 1110 (West 2002).  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b) (2011).  Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d) (2011). 

To establish a right to compensation for a present disability, a Veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"-the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Certain diseases, to include arthritis, may be presumed to have been incurred in service when manifest to a compensable degree within one year of discharge from active duty.  38 U.S.C.A. § 1112 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2011).

Disability evaluations are determined by evaluating the extent to which a Veteran's service-connected disability adversely affects his or her ability to function under the ordinary conditions of daily life, including employment, by comparing his or her symptomatology with the criteria set forth in the Schedule for Rating Disabilities.  The percentage ratings represent as far as can practicably be determined the average impairment in earning capacity resulting from such diseases and injuries and the residual conditions in civilian occupations.  Generally, the degree of disabilities specified are considered adequate to compensate for considerable loss of working time from exacerbation or illness proportionate to the severity of the several grades of disability.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2011).  Separate diagnostic codes identify the various disabilities and the criteria for specific ratings.  If two disability evaluations are potentially applicable, the higher evaluation will be assigned to the disability picture that more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2011).  Any reasonable doubt regarding the degree of disability will be resolved in favor of the Veteran.  38 C.F.R. § 4.3 (2011).

The Veteran's entire history is reviewed when making a disability determination.  See 38 C.F.R. § 4.1 (2011).  But where service connection has already been established, and increase in the disability rating is at issue, it is the present level of the disability that is of primary concern.  See Francisco v.  Brown, 7 Vet. App. 55 (1994).  However, in such cases, when the factual findings show distinct time periods during which a claimant exhibits symptoms of the disability at issue and such symptoms warrant different evaluations, staged evaluations may also be assigned.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

The evaluation of the same disability under various diagnoses, known as pyramiding, is generally to be avoided.  38 C.F.R. § 4.14 (2011).  The critical element in permitting the assignment of several ratings under various diagnostic codes is that none of the symptomatology for any one of the disabilities is duplicative or overlapping with the symptomatology of the other disability.  See Esteban v. Brown, 6 Vet. App. 259, 261- 62 (1994).  

1.  Entitlement to service connection for bilateral hand arthritis.

The Veteran reported in a March 2004 statement that his hands got hurt from the cold weather in Germany and he has had problems on and off.  At the June 2007 hearing, he reported that he went to sick call complaining of problems with his hands and was given pain medication.  The Veteran testified that he was stationed in the Bavarian area of Germany and that he suffered frostbite to one of his hands.  He reported that he was diagnosed with arthritis during service and that he has continued to have problems since that time.

Service treatment records show that the Veteran was seen on February 7, 1969, for pain and swelling of fingers secondary to cold exposure.  Swelling and vesicle formation was present on the middle finger of the left hand.  Impression was cold injury and it was noted that the Veteran was being sent to the 97th for confirmation.  The Veteran underwent a medical consultation the following day.  Diagnosis was suspected cold injury left 3rd finger.  The physician recommended keeping a dressing on the finger and a two-week profile.  The Veteran was rechecked on February 19, 1969, and at that time, there was an area of former bullous which was nearly healed.  There was no infection and no symptoms except itching.  The plan was for two weeks inside duty and then a return to full duty.  On examination for separation in July 1975, the Veteran's upper extremities and skin were reported as normal on clinical evaluation.
 
In a December 2001 emergency room report, it was noted that the Veteran presented with a crush injury to his left middle and ring fingers when he got his hand caught in the garage door as it closed. 

The Veteran underwent a VA examination in March 2008 to ascertain the nature and etiology of his claimed bilateral hand condition.  The Veteran reported frostbite during service.  The examiner noted that records in February 1969 showed symptoms suspicious for cold injury, but that there was no debridement, surgery, or rewarming required and that there was no sequelae shown in the medical records.  The Veteran reported his symptoms were hand swelling in the morning, a burning sensation in the palms, and numbness at the tips of the fingers when he rests his arms on a table.  On examination, the Veteran was wearing braces on his wrists, but not the hands.  The braces were for carpal tunnel syndrome.  The examiner provided relevant objective findings.  X-rays of the hands showed mild generalized, bilateral, interphalangeal degenerative change.  Diagnoses were as follows: (1) bilateral carpal tunnel syndrome, bilateral wrist braces, residual weakness, and thenar atrophy; (2) left third finger cold injury, in-service, resolved without residual; and (3) bilateral hand osteoarthritis, consistent with natural aging.  The examiner noted that the Veteran's osteoarthritis was not advanced more than expected for his age and that there were no increased objective findings to the left third finger consistent with cold injury.  The examiner further stated that most of the Veteran's symptoms were related to his bilateral carpal tunnel syndrome, which was not caused by or related to cold injury.

In the March 2010 remand, the Board acknowledged that, as determined in the JMR, the March 2008 examiner did not comment on the Veteran's complete medical history and failed to provide a rationale as to why the Veteran's symptoms were attributed to his carpal tunnel syndrome and not his in-service cold injuries.  As such, it was requested that a new VA examination be provided in which an examiner would address the Veteran's complete medical history and provide a complete rationale for all opinions provided in the examination report.

In June 2010, the Veteran underwent another VA examination.  The examiner reviewed the claims file and considered the Veteran's in-service reports of and treatment for frostbite.  The examiner noted that x-ray reports from this examination revealed normal hands bilaterally.  The examiner diagnosed the Veteran with no objective evidence of bilateral hand arthritis, despite subjective complaints; cervical spine multilevel degenerative disc disease with cervical radiculopathy (claimed as bilateral hand arthritis) with mild functional limitation and paresthesias hands and fingers; and in-service cold injury to the left 3rd finger cold injury resolved completely with no residuals.

In light of the fact that March 2008 x-ray reports of the hands showed mild generalized, bilateral, interphalangeal degenerative change, and June 2010 x-ray reports revealed normal hands bilaterally, the Board remanded this issue again in November 2010 in order to provide the Veteran with another VA examination to address the apparent inconsistencies between the 2 x-ray reports.  Additionally, as this issue was specifically remanded in March 2010 in order to provide a rationale as to why the Veteran's symptoms were attributed to his carpal tunnel syndrome and not his in-service cold injuries, and the June 2010 VA examination did not provide sufficient rationale as to why the Veteran's complaints and symptoms are related to his carpal tunnel syndrome or other disabilities not related to service and are not related to his in-service cold injuries, the Board found that a sufficient rationale for any opinions still needed to be provided as well.

In May 2011, the Veteran underwent a VA examination.  The examiner noted that a February 1969 service treatment record showed a possible cold injury with blister and swelling to the Veteran's left hand third digit.  The Veteran received conservative treatment and there were no residuals noted in the treatment record.  The Veteran now claims arthritis to both hands due to service-connected cold injury.  Upon examination, the examiner diagnosed the Veteran with a normal bilateral hand examination with no functional limitation.  The examiner determined that there are no objective findings of bilateral hand arthritis and therefore an opinion is not necessary.
 
In February 2012, the Veteran underwent another VA examination.  The examiner reviewed the claims file.  The examiner noted that the Veteran had a history of a cold injury of the left 3rd finger (resolved, no residuals) in February 1969, bilateral hands arthritis, and bilateral hands carpal tunnel syndrome (status post release in June 2008).  At this examination, the Veteran reported that he was in the military service overseas in 1969 when he got frostbite in his right hand.  After the frostbite, he was having problems in his right hand.  The Veteran reported having chronic bilateral hand symptoms since military service.  The Veteran denied post-service hand injuries.  However, the examiner noted that this is not corroborated on review of his claims file and post-service medical records.  It was noted that the Veteran has difficulty differentiating the various causes contributing to his bilateral hand pain.  He blames it all on his in-service cold injury.  Post-service, the Veteran worked at a paper mill for 10 years, then as an electrician assistant from 2002 to 2005.  On claims file review, it appears that he also worked in post-service construction.  However, the Veteran did not volunteer this information to the C&P examiner.  The Veteran reported that following his bilateral carpal tunnel syndrome release surgery in June 2008 and his cervical laminectomy surgery with hardware in September 2010, his bilateral hand pain resolved completely.  However, he reported residual constant numbness, tingling, and burning in the palms of both hands with diminished grip.  The examiner noted that the February 1969 service treatment record reports suspicion for cold injury of the left third finger with blister and swelling treated with bandage to finger.  There was no surgical treatment, debridement, or rewarming of the third finger required.  There were no sequelae noted in the service treatment records.  The examiner concluded that the claimed condition was less likely than not (less than 50 percent probability) incurred in or caused by the claimed in-service injury, event, or illness.  The examiner noted that the Veteran's in-service cold injury to the left 3rd finger cold injury resolved (1969) with no residuals.  With regard to Veteran's bilateral hand osteoarthritis affecting distal interphalangeal joint spaces, the examiner noted that it is not incurred in or aggravated by a disease or injury in service or the Veteran's in-service cold injury.  The examiner noted that it is diagnosed post-service while working construction in 2001 and possible related to a December 2001 left hand trauma with crush injury.  The examiner noted that the Veteran's osteoarthritis is mild and not worse than expected for his natural age.  With regard to the Veteran's left hand trauma with crush injury, left hand 3rd/4th fingers, status post laceration, suturing of the left middle finger in December 2001, it is not incurred in or aggravated by a disease or injury in service or the Veteran's in-service cold injury.  It is a post-service injury incurred when his hand got caught in the garage door.  With regard to bilateral carpal tunnel syndrome, status post surgical release with residuals versus recurrence, it is not caused by, related to or aggravated by a disease or injury in service, or the Veteran's in-service cold injury or mild hand bilateral osteoarthritis.  It is diagnosed 34 years post-service in 2003.  There is no clinical correlation/nexus between the Veteran's carpal tunnel syndrome, in-service cold injury, or mild hand bilateral osteoarthritis.  They are separate entities.  Finally, with regard to axonal sensory neuropathy upper extremities, it is not caused by, related to, or aggravated  by a disease or injury in service or the Veteran's in-service cold injury.  It is diagnosed 43 years post service.  There is no clinical correlation/nexus between axonal sensory neuropathy upper extremities and the Veteran's in-service cold injury.  They are separate entities.  It is most likely due to the Veteran's nonservice-connected diabetes mellitus, type II. 

With regard to granting service connection on a presumptive basis, the Board notes that there is no objective medical evidence of record indicating that the Veteran had arthritis of either hand within 1 year of discharge of service.  As such, the Board finds that service connection cannot be granted for arthritis of the bilateral hands under 38 C.F.R. § 3.309(a).

With regard to establishing service connection on a direct basis, the Board notes that regulations provide that service connection may be granted for any disease diagnosed after discharge, when all evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. 3.303(d) (2011).  The Board notes that the February 2012 VA examiner concluded that the claimed condition was less likely than not (less than 50 percent probability) incurred in or caused by the claimed in-service injury, event, or illness.  The examiner reviewed the claims file, examined the Veteran, considered his assertions, and offered detailed rationales for his opinions.  The claims file contains no medical evidence to the contrary.  Therefore, as there is no medical evidence linking a current diagnosis of a bilateral hand disability to service, this claim must be denied on a direct basis. 

The Board acknowledges the Veteran's contention that he has a bilateral hand disability as a result of his active duty service.  In this regard, the Board recognizes that the Veteran is competent to diagnose and report on simple conditions, including cold injuries, and to describe experiencing ongoing symptoms such as pain and numbness in his hands.  Thus, his lay assertions are of some probative value.  However, the Board observes that the complex nature of the ultimate question of the etiology of his claimed disabilities, as his symptoms have been attributed to various underlying pathologies, including carpal tunnel syndrome, arthritis, and cervical spine disability.  Furthermore, the record reflects that the Veteran has a history of employment in occupations that the last VA examiner clearly believed could be a causal or contributing factor in the development of such disabilities.  In addition, the record also includes evidence of at least one post-service injury to one hand.  For these reasons, the Board ultimately places more probative weight on the opinion of the February 2012 VA examiner, who thoroughly discussed the Veteran's history and his contentions, and also thoroughly discussed the nature of all disabilities that contributed to symptomatology in the Veteran's hands.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) (explaining in footnote 4 that a Veteran is competent to provide a diagnosis of a simple condition such as a broken leg, but not competent to provide evidence as to more complex medical questions).  

Accordingly, the Board concludes that the preponderance of the evidence is against the claim for service connection for bilateral hand arthritis, and the benefit of the doubt rule enunciated in 38 U.S.C.A. § 5107(b) is not for application.  There is not an approximate balance of evidence.  See generally Gilbert, supra; Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).


2.  Entitlement to an increased evaluation for a low back disability, currently rated as 20 percent disabling.

In a March 2004 rating decision, the RO continued an evaluation of 20 percent for the Veteran's service-connected lumbar spine disability under Diagnostic Code 5238 (previously Diagnostic Code 5295).  The Veteran is seeking a higher rating. 

The Board notes that the schedule for rating spine disabilities was changed, effective September 26, 2003, to provide for the evaluation of all spine disabilities under a new General Rating Formula for Diseases and Injuries of the Spine, unless the disability is rated under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes (renumbered as Diagnostic Code 5243).  Diagnostic codes for all diseases and injuries to the spine were renumbered.  

In determining the rating criteria applicable in this case, the Board acknowledges that a VA Form 21-526, Application for Compensation or Pension, was received in March 2002, prior to the regulatory amendments pertaining to the rating criteria for disabilities of the spine.  On review, the Veteran listed various disabilities, including a lumbar spine condition, under the section pertaining to "Nature of sickness, disease or injuries for which this claim is made and date each began".  He did not, however, complete the items pertaining to an application for compensation, and thus, it appears that this application was not intended to service as a claim for increased compensation for his low back disability.  Therefore, the Board finds that the RO was correct in construing the claim as being for pension only. 

In October 2003, however, the Veteran did clearly file a claim for increase for his low back disability.  As the claim for increase was received following the September 2003 changes to the rating schedule, the Board finds that only the revised regulations are for application. 

Under the current General Rating Formula for Diseases and Injuries of the Spine, a 10 percent rating is for application with forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; or, forward flexion of the cervical spine greater than 30 degrees but not greater than 40 degrees; or, combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; or combined range of motion of the cervical spine greater than 170 degrees but not greater than 335 degrees; or, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or vertebral body fracture with loss of 50 percent or more of the height.  A 20 percent rating is warranted for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, forward flexion of the cervical spine greater than 15 degrees but not greater than 30 degrees; or combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, combined range of motion of the cervical spine not greater than 170 degrees; or muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  A 30 percent evaluation is assigned for forward flexion of the cervical spine at 15 degrees or less; or favorable ankylosis of the entire cervical spine.  A 40 percent evaluation is warranted for unfavorable ankylosis of the entire cervical spine; or, forward flexion of the thoracolumbar spine of 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine.  A 50 percent evaluation is warranted for unfavorable ankylosis of the entire thoracolumbar spine.  A 100 percent evaluation is warranted for unfavorable ankylosis of the entire spine.  38 C.F.R. § 4.71a, Diagnostic Codes 5235 to 5243 (2011).

For VA compensation purposes, normal forward flexion of the lumbar spine is 0 to 90 degrees, extension is 0 to 30 degrees, left and right lateral flexion are 0 to 30 degrees, and left and right lateral rotation are 0 to 30 degrees.  38 C.F.R. § 4.71a, Diagnostic Codes 5235 to 5243, Note (2) (2011).  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  Id.  The normal combined range of motion of the thoracolumbar spine is 240 degrees.  Id.  The normal ranges of motion for each component of spinal motion provided in this note are the maximum that can be used for calculation of the combined range of motion.  Id.

Under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, a 10 percent evaluation is assigned for intervertebral disc syndrome with incapacitating episodes having a total duration of at least 1 week but less than 2 weeks during the past 12 months; a 20 percent evaluation is assigned for incapacitating episodes having a total duration of at least 2 weeks but less than 4 weeks during the past 12 months; a 40 percent evaluation is assigned with incapacitating episodes having a total duration of at least 4 weeks but less than 6 weeks during the past 12 months; and a 60 percent evaluation is assigned with incapacitating episodes having a total duration of at least 6 weeks during the past 12 months.  38 C.F.R. § 4.71a, Diagnostic Code 5243 (2011).

For purposes of evaluations under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, an incapacitating episode is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.  Id. at Note (1).  If intervertebral disc syndrome is present in more than one spinal segment, provided that the effects in each spinal segment are clearly distinct, evaluate each segment on the basis of incapacitating episodes or under the General Rating Formula for Diseases and Injuries of the Spine, whichever method results in a higher evaluation for that segment.  Id. at Note (2).

When evaluating disabilities of the musculoskeletal system, 38 C.F.R. § 4.40 allows for consideration of functional loss due to pain and weakness causing additional disability beyond that reflected on range of motion measurements.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).  Further, 38 C.F.R. § 4.45 provides that consideration also be given to weakened movement, excess fatigability and incoordination.  

VA treatment records show continued complaints of chronic low back pain.  The Veteran underwent a private CT scan of the lumbar spine in June 2003.  Impression was osteoarthritis with some degree of spinal stenosis. 

The Veteran underwent a VA examination in November 2003.  He reported constant pain in the lumbar spine.  He takes Lortab twice a day.  He described the pain as more commonly in the right lumbar region and at times the legs get numb.  He indicated the pain becomes severe if he bends or stoops and he occasionally has leg weakness.  He is able to lift 15 pounds before he starts having pain and is able to stand 30 minutes.  He has problems squatting. He denied bowel or bladder complaints.  On physical examination, forward flexion was from 0 to 90 degrees with the majority of the flexion coming from the thoracic region and the head.  Rotation was to 0 degrees; lateral flexion to 0 degrees bilaterally; and extension to 0 degrees.  The Veteran walked with a forward flexed posture of 20 degrees.  Toe and heel raise muscle strength was 5/5.  Deep tendon reflexes were patellar absent bilaterally.  Sensory function was decreased in the right lateral leg to neurologic wheel.  The examiner indicated it was likely that the Veteran would have further limitation of function under conditions of increased/repetitive use or during a flare-up.  She indicated, however, that it was not feasible to express any of this in terms of additional degree of change of motion with any degree of medical certainty.  X-rays of the lumbar spine were taken and impression was no significant abnormality.  Diagnosis (apparently based on lumbar spine CT) was spinal stenosis of the lumbar spine. 

The Veteran underwent a MRI of the lumbar spine in April 2005.  History was reported as low back pain with radiculopathy.  Impression was short pedicle distance making for a tight bony canal of L3-4 and 4-5 with associated small disc protrusions at L3-4, 4-5 and 5-1. 

Private medical records dated in February 2007 indicate the Veteran was prescribed Lortab because of chronic back syndrome with pain radiating down the right leg with some weakness.  Impression included acute back syndrome. 

The Veteran underwent a physical examination in July 2007 in connection with his claim for SSA benefits. At that time, the Veteran admitted to joint pain in the back.  On examination, the Veteran was able to tandem walk, walk on heels and toes, and bend.  He was also able to squat and rise from a squatting position.  Examination of the spine showed no paravertebral muscle spasms.  Seated straight leg test was negative at 0 degrees with pain reported to the back and supine straight leg test was negative at 85 degrees with pain reported to the back.  The Veteran was able to bend forward to the ankles but it was painful to the back.  Forward flexion, extension, and lateral flexion of the lumbar spine were reported as normal.  Strength was normal in the lower extremities although deep tendon reflexes were diminished.  Plantar reflexes were normal and intact.  Touch, pinprick and vibration were normal.  Gait was normal and an assistive device was not needed. 

On VA hand examination in March 2008, the Veteran was reported as having a slightly stooped posture and was using a one-prong cane with his right hand. 

The Veteran underwent a VA spine examination in June 2008.  The Veteran reported progressive back problems with an aching type pain described as an 8/10 which occurs on a daily basis.  The pain was described as localized in the lumbar area without any radiation to the lower extremities.  He reported daily flare-ups and pain associated with prolonged sitting, driving, standing, and walking.  He has used Lortab and applies topical over-the-counter medications.  He also applies heat.  He does not wear a back brace.  The Veteran denied any peripheral nerve difficulties.  He reported no prescribed bedrest in the past 12 months, but indicated that he was incapacitated recently.  The examiner noted there was no impediment to the activities of daily living.  On physical examination, the Veteran was fully ambulatory with a normal gait.  There was no evidence of muscle atrophy or hypertrophy.  There was no gross deformity or swelling of the lumbar spine.  There was tenderness noted over the lumbar spine as well as the paraspinal musculature, which was well-developed without any evidence of scoliosis or kyphosis.  Range of motion was: forward flexion 0 to 72 degrees; extension 0 to 12 degrees; right and left lateral flexion 0 to 25 degrees; and right and left lateral rotation 0 to 45 degrees, all associated with mild to moderate pain.  Straight leg raising was positive to 80 degrees on the right and normal on the left.  Repetitive range of motion caused an increase in pain.  There was fatigue and weakness but no lack of endurance or incoordination noted.  The examiner indicated that additional limitations due to flare-ups could not be determined without resorting to mere speculation.  On neurological testing, motor function in the lower extremities was normal.  Sensation to pinprick, dull light touch, and vibratory sense in the lower extremities was also normal.  Deep tendon reflexes were +1 in the lower extremities and there was normal toe walk, heel walk, and heel-to-toe walk.  X-rays of the lumbosacral spine were reported as normal with no changes since November 2003.  Diagnosis was lumbosacral strain without radiculopathy.

In March 2010, the Board remanded this issue in order to provide the Veteran with an adequate medical examination based on the Veteran's prior medical history and examinations and which describes the disability in sufficient detail so that the Board's evaluation will be a fully informed one.  Accordingly, a new VA examination was conducted in June 2010.  

At the June 2010 VA examination, the Veteran reported low back pain with lack of endurance.  The Veteran indicated that the pain is localized across the lumbar area only.  The Veteran denied bilateral low extremity lumbar radiculopathy symptoms or pain radiating down into buttocks or thighs (asymptomatic upper legs).  It was noted that the Veteran was diagnosed with nonservice-connected diabetic polyneuropathy lower extremities in January 2010.  Per the Veteran's report, nonservice-connected diabetic neuropathy is located symmetrically in "stocking" distribution in both distal legs, which he describes as a constant burning pain.  The examiner noted that the back is bilaterally symmetric without gross scoliosis, nor exaggerated kyphosis or lordosis.  There are no palpable spasms.  The Veteran was noted as having a forward flexion of 0 to 70 degrees, extension of 0 to 15 degrees, right and left lateral flexion of 0 to 25 degrees, and right and left lateral rotation of 0 to 45 degrees.  Range of motion is limited by pain and stiffness. 

In August 2010, the Veteran submitted a statement asserting that information was recorded in the June 2010 VA examination report that he did not relate, for example, that he did not report flare-ups.  

As such, the Veteran underwent another VA examination in May 2011.  The examiner noted that the medical record shows evaluation, diagnosis, and treatment for diabetic neuropathy to legs and feet which is not service connected.  The Veteran now claims radicular symptoms due to his low back condition that began after service.  The Veteran reported weakness, fatigue, and functional loss in both legs and feet constantly on a daily basis.  The Veteran reported that the pain to his legs and feet increase when walking.  The Veteran reported that the pain is constant and is alleviated with Lortab and Gabapentin.  The examiner noted that evaluations and current treatment for the Veteran's service-connected low back condition is confirmed in the medical record.  The examiner noted that the Veteran has not had surgery on the lumbar spine.  The Veteran reported his pain as severe.  He also reported stiffness, weakness, lack of endurance, and fatigability.  He reported that his symptoms are daily and last all day.  The Veteran reported radiation of symptoms into the lower extremities.  The Veteran reported that he can walk 100 yards, and he uses a single prong cane on the right for support due to leg weakness.  The Veteran reported flare-ups and increased pain and tightness with radicular symptoms to legs.  No incapacitating episodes were noted, and no effects on the Veteran's usual occupation were noted.  The Veteran's posture was noted as normal.  The Veteran was noted a having an abnormal gait which was relatively slow with a slight limp on the left side.  Strength testing of the bilateral lower extremities was noted as being 3-4/5.  Upon examination, active range of motion after 3 repetitions was recorded as 0 to 60 degrees with regard to flexion, 0 to 20 degrees with regard to extension, 0 to 20 degrees with regard to right and left lateral flexion, and 0 to 150 degrees with regard to right and lateral rotation.  Range of motion was limited by habitus and reported pain.  Straight leg raise was noted as only to 20 degrees due to reported increased low back pain.  No radicular symptoms were noted.  There was no deformity, malalignment, drainage, tenderness, edema, redness, heat, spasms, painful motion, abnormal movement, guarding of movement, fatigue, lack of endurance, weakness, atrophy, incoordination, instability or pertinent abnormal weight bearing, except as noted.  There was no loss of function with repetitive use, except as noted.  Loss of function due to flare-ups cannot be determined without resorting to mere speculation.  X-rays reports revealed osteoarthritis of the mid and lower lumbar facet joints.  The examiner diagnosed the Veteran with osteoarthritis of the lumbar spine with L3-S1 with mild functional limitation.  The Veteran was noted as having nonservice-connected diabetic neuropathy with mild functional limitation.  The examiner noted that decrease sensation to light touch and pinprick along with mild weakness to the Veteran's bilateral lower extremity is consistent with his nonservice-connected diagnosis of diabetic neuropathy.  There were no objective findings of radiculopathy during the physical examination.  The Veteran's claimed nonservice-connected neurological abnormalities to his lower extremities are not caused by or a result of his service-connected lumbar spine disability. 

Upon review of all relevant evidence of record, the Board finds that the disability picture associated with the Veteran's low back disability does not meet or more nearly approximate the criteria for an evaluation greater than 20 percent.  There is no evidence of flexion limited to 30 degrees or less.  The Veteran does not have unfavorable or favorable ankylosis of the lumbar spine or the entire spine.  The Board has considered the Veteran's complaints of pain and impairment related to his disability.  On review, however, the overall objective evidence does not support an evaluation greater than 20 percent based on functional impairment due to pain on motion and other factors.  

Review of the medical evidence does not show a confirmed diagnosis of intervertebral disc syndrome related to the Veteran's service-connected back disability and evaluating the Veteran's disability based on incapacitating episodes is not warranted.  See 38 C.F.R. § 4.71a, Diagnostic Code 5243 (2011).  Furthermore, even assuming a confirmed diagnosis, the Board notes there is no objective evidence of incapacitating episodes as defined by regulation.  See 38 C.F.R. § 4.71a, Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, Note (1) (2011). 

Pursuant to regulation, objective neurologic abnormalities associated with service-connected spine disability are to be separately evaluated under an appropriate diagnostic code.  38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine, Note (1) (2011). 

In reviewing the medical evidence, the Board observes that there are inconsistent complaints and findings related to the Veteran's lower extremities.  However, it was specifically noted in the May 2011 VA examination that decreased sensation to light touch and pinprick along with mild weakness to the Veteran's bilateral lower extremity is consistent with the Veteran's nonservice-connected diagnosis of diabetic neuropathy.  There were no objective findings of radiculopathy during the physical examination.  The Veteran's claimed nonservice-connected neurological abnormalities to his lower extremities are not caused by or a result of his service-connected lumbar spine disability.  As such, the Board finds that separate compensable evaluations are not warranted for neurological abnormalities under Note (1).

The Board notes that the Veteran's representative argued in an April 2012 statement that there is no rationale for the May 2011 VA examiner's conclusion that the Veteran's claimed nonservice-connected neurological abnormalities to his lower extremities are not caused by or a result of his service-connected lumbar spine disability.  However, the Board notes that this examiner clearly examined the Veteran and indicated that her opinion is based on the objective findings obtained upon physical examination.  The Board finds no clinical evidence to suggest that this conclusion or the examiner's physical examination of the Veteran is inaccurate or inadequate in any way.  As such, the Board finds this opinion to be probative with regard to this matter.

With regard to assigning a higher disability rating according to 38 C.F.R. § 4.40 and 4.45, the Board notes that the Veteran has reported stiffness, weakness, lack of endurance, and fatigability.  However, there is no objective evidence of record demonstrating that the Veteran experiences additional functional loss or limitation of motion due to these symptoms so significant as to meet the criteria for an increased evaluation, i.e. forward flexion of the thoracolumbar spine of 30 degrees or less.  The examiner specifically indicated that range of motion was limited by habitus and reported pain.  Therefore, the Veteran's reports of pain were considered in recording his range of motion measurements.  Moreover, the May 2011 VA examiner noted that there was no loss of function with repetitive use, except as noted.  With no objective evidence that the Veteran meets the criteria for an increased evaluation based on limitation of motion even considering subjective symptoms such as pain, the Board concludes that the greater weight of evidence is against assigning an evaluation in excess of 20 percent as contemplated by the holding in Deluca.   

The Board has also considered the potential application of other various provisions, including 38 C.F.R. § 3.321(b)(1), for exceptional cases where scheduler evaluations are found to be inadequate.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Under Thun v. Peake, 22 Vet App 111 (2008), there is a three- step inquiry for determining whether a Veteran is entitled to an extraschedular rating.  First, the Board must first determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology and is found inadequate, the Board must determine whether the Veteran's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a Veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.

With respect to the first prong of Thun, the evidence in this case does not show such an exceptional disability picture that the available schedular evaluation for the Veteran's service-connected low back disability is inadequate.  A comparison between the level of severity and symptomatology of the Veteran's disability with the established criteria shows that the rating criteria reasonably describe the Veteran's disability level and symptomatology.  There is no evidence in the medical records of an exceptional or unusual clinical picture.  The Board, therefore, has determined that referral of this case for extra-schedular consideration pursuant to 38 C.F.R. 3.321(b)(1) is not warranted.

The Board concludes that the preponderance of the evidence is against assigning a rating in excess of 20 percent for the Veteran's service-connected low back disability.  The benefit of the doubt rule enunciated in 38 U.S.C.A. § 5107(b) is not for application.  There is not an approximate balance of evidence.  See generally Gilbert, supra; Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).  Assignment of staged ratings has been considered and is not for application.  Hart, supra.



ORDER

Entitlement to service connection for bilateral hand arthritis is denied.

Entitlement to an increased evaluation for a low back disability, currently rated as 20 percent disabling is denied.


REMAND

After a thorough review of the Veteran's file, the Board has determined that additional development is necessary prior to the adjudication of the claim for entitlement to TDIU.  

Specifically, the RO should provide the Veteran with a notice letter detailing the requirements for establishing entitlement to TDIU, as he has not been provided with such.

Additionally, a medical opinion should be obtained as to whether the Veteran is precluded by reason of his service-connected disabilities from obtaining and maintaining any form of substantial gainful employment consistent with his education and occupational experience.

Finally, the RO should take this opportunity to associate with the claims file any recent VA treatment records that have not already been associated with the claims file.  

Accordingly, the case is REMANDED for the following action:

1. Provide the Veteran with appropriate notice of VA's duties to notify and to assist.  Particularly, the Veteran should be properly notified of how to substantiate a claim for entitlement to TDIU.

2. Any and all available VA treatment records that have not already been associated with the claims file should be obtained.  

3. Schedule the Veteran for an appropriate VA examination for his claim for entitlement to TDIU.  The claims file should be provided to the appropriate examiner for review, and the examiner should note that it has been reviewed.  

The examiner should elicit a history from the Veteran regarding his recent employment and examine the Veteran thoroughly.  After reviewing the file, noting the Veteran's reported history, and examining the Veteran, the examiner should render an opinion as to whether the Veteran is precluded solely by reason of his service-connected disabilities from obtaining and maintaining any form of substantial gainful employment consistent with his education and occupational experience.  

The examiner is advised that only symptoms related to the Veteran's service-connected low back disability should be considered in determining whether the Veteran is precluded from obtaining and maintaining employment.  Symptoms related to nonservice-connected disabilities should not be considered in this determination.

The examiner should provide a complete rationale for any opinions provided.

4. Then, the RO/AMC should readjudicate the claim.  In particular, the RO should review all the evidence that was submitted since the supplemental statement of the case (SSOC) was issued.  If the benefit sought remains denied, the Veteran and his representative should be provided a SSOC.  After the Veteran and his representative have been given the applicable time to submit additional argument, the claim should be returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

No further action is required of the Veteran until further notice.  However, the Board takes this opportunity to advise the Veteran that the conduct of the efforts as directed in this remand, as well as any other development deemed necessary, is needed for comprehensive and correct adjudication of his claim.  His cooperation in VA's efforts to develop his claim, including reporting for any scheduled VA examination, is both critical and appreciated.  The Veteran is also advised that failure to report for any scheduled examination may result in the denial of a claim.  See 38 C.F.R. § 3.655 (2011).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




______________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


